Citation Nr: 0525987	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  03-32 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right testicle 
epididymal cyst, to include as secondary to Agent Orange 
exposure.

2.  Entitlement to service connection for basal cell 
carcinoma of the back and face, to include as secondary to 
Agent Orange exposure.

3.  Entitlement to service connection for seborrheic 
dermatitis of the face, ears, and groin, to include as 
secondary to Agent Orange exposure. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  His DD 214 reflects that he was awarded the 
Combat Infantryman Badge, the Purple Heart Medal, as well as 
the Bronze Star Medal.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied service connection for 
right testicle epididymal cyst, to include as secondary to 
Agent Orange exposure, service connection for basal cell 
carcinoma of the back and face, to include as secondary to 
Agent Orange exposure, and service connection for seborrheic 
dermatitis of the face, ears, and groin, to include as 
secondary to Agent Orange exposure.  

In December 2004, the veteran testified at a personal hearing 
before the Board.  A transcript of that hearing has been 
associated with the claims file.


FINDINGS OF FACT

1.  A right testicle epididymal cyst disability was initially 
demonstrated years after service, and has not been shown by 
competent evidence to be causally related to the veteran's 
active service.

2.  A basal cell carcinoma disability of the back and face 
was initially demonstrated years after service, and has not 
been shown by competent evidence to be causally related to 
the veteran's active service.

3.  A seborrheic dermatitis disability of the face, ears, and 
groin was initially demonstrated years after service, and has 
not been shown by competent evidence to be causally related 
to the veteran's active service.



CONCLUSIONS OF LAW

1.  A right testicle epididymal cyst disability was not 
incurred in, or aggravated by, active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

2.  A basal cell carcinoma disability of the back and face 
was not incurred in, or aggravated by, active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).

2.  A seborrheic dermatitis disability of the face, ears, and 
groin was not incurred in, or aggravated by, active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a December 2001 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reason.  The AOJ's December 2001 letter 
informed him that additional information or evidence could be 
submitted to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, the July 
2003 Statement of the Case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as private 
treatment records.  The veteran has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified any further evidence not already 
of record.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.
Legal Criteria

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service; the presumptive periods are not intended 
to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2004); see also 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The Court has set forth additional guidance concerning the 
elements required to support entitlement under the law. 
Specifically, in order to establish entitlement to service 
connection for the claimed disorder, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a) (2004).

Service connection - residuals of herbicide exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era. "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(a)(3)(West 2002); 38 C.F.R. § 3.307(a)(6) 
(iii)(2004).

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary has specifically determined that a 
presumption of service connection is warranted.  See National 
Academy of Sciences report, "Veterans and Agent Orange: 
Update 1996," dated March 14, 1996.  The following diseases 
are deemed associated with herbicide exposure, under VA law: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  See 38 C.F.R. § 3.309(e) (2004).  
The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116 (West 2002), 38 C.F.R. § 3.307(a)(6)(iii) 
(2004) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 (West 2002); 38 
C.F.R. § 3.307(d) (2004) are also satisfied.

In order to establish service connection by presumption, 
based on herbicide exposure, the diseases listed above (see 
38 C.F.R. § 3.309(e)) (2004) shall have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii) (2004).

Even if the statutory presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Analysis

1.  Service connection for a right testicle epididymal cyst

The veteran asserts that service connection is warranted for 
his right testicle epididymal cyst.  In order to establish 
service connection on a non-presumptive direct incurrence 
basis for a right testicular cyst, the veteran must provide 
evidence of a current disability, an in-service injury or 
disease, and a nexus between the current disability and an 
in-service injury or disease.  In this regard, the record 
demonstrates that the veteran has sought treatment, including 
a right radical orchiectomy, for a right testicular cyst 
since December 1995.  However, the veteran's service medical 
records do not reflect that he ever complained of, or was 
diagnosed with a testicular cyst or any other testicular 
condition.  The earliest competent evidence of a testicular 
condition was in December 1995, almost 30 years after the 
veteran's discharge from service.  The Board notes that such 
a lapse of time between service separation and the earliest 
documentation of current disability is a factor for 
consideration in deciding a service connection claim and that 
in the absence of demonstration of continuity of 
symptomatology, the initial demonstration of current 
disability years after service is too remote from service to 
be reasonably related to service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Further, no competent clinical 
evidence of record establishes that the veteran's current 
right testicle epididymal cyst is etiologically related to 
any incident of service.  Thus, the Board finds that the 
evidence of record does not establish that the veteran is 
entitled to a grant of service connection on a non-
presumptive direct incurrence basis for his current right 
testicle epididymal cyst.

In addition, as noted above, in order for a veteran to 
establish service connection for a disability that results 
from exposure to (herbicides) Agent Orange while serving in 
Vietnam, the disability must be one that is statutorily 
listed as a presumptive condition.  With respect to the 
veteran's claim for service connection as a residual of 
exposure to Agent Orange, the Board notes that the 
disabilities that have been positively associated with Agent 
Orange do not include testicular cysts.  See 38 C.F.R. §§ 
3.307, 3.309 (2004).  Further, the veteran has not presented 
any competent medical evidence that causally links his right 
testicle epididymal cyst to exposure to Agent Orange in 
service.  Combee v. Brown, 34 F. 3d 1039 (Fed Cir. 1994).  In 
short, there is simply no medical evidence of record 
supporting a causal connection between the veteran's exposure 
to herbicides during service and his current right testicle 
epididymal cyst.

Although the veteran asserts that his right testicle 
epididymal cyst is related to service, he is not competent to 
provide an opinion requiring medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The negative medical 
evidence of record is of greater probative value than the 
veteran's statements in support of his claim.  Accordingly, 
the Board finds that the competent evidence of record fails 
to establish that the veteran's current right testicular 
epididymal cyst is related to his active military service.  
Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for a 
right testicle epididymal cyst, to include as secondary to 
Agent Orange exposure.

2.  Service connection for basal cell carcinoma of the back 
and face

The veteran asserts that service connection is warranted for 
basal cell carcinoma of the back and face.  The record 
establishes that the veteran has sought treatment (which has 
included biopsies and surgeries) for basal cell carcinoma of 
the back and face since March 1997.  However, the veteran's 
service medical records are silent for any skin complaints, 
abnormalities, or treatment.  The earliest competent evidence 
of skin cancer pathology is in March 1997 (for basal cell 
carcinoma of the face) and in November 2000 (for basal cell 
carcinoma of the back), more than 30 years after his 
discharge from service.  The Board notes that such a lapse of 
time between service separation and the earliest 
documentation of current disability is a factor for 
consideration in deciding a service connection claim and that 
in the absence of demonstration of continuity of 
symptomatology, the initial demonstration of current 
disability years after service is too remote from service to 
be reasonably related to service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Further, no competent clinical 
evidence of record establishes that the veteran's current 
basal cell carcinoma of the face and back is etiologically 
related to any incident of service.  Thus, the Board finds 
that the evidence of record does not establish that the 
veteran is entitled to a grant of service connection on a 
non-presumptive direct incurrence basis for his current basal 
cell carcinoma of the face and back.

Also, as noted above, in order for a veteran to establish 
service connection for a disability that results from 
exposure to (herbicides) Agent Orange while serving in 
Vietnam, the disability must be one that is statutorily 
listed as a presumptive condition.  With respect to the 
veteran's claim for service connection as a residual of 
exposure to Agent Orange, the Board notes that the 
disabilities that have been positively associated with Agent 
Orange do not include skin cancer.  See 38 C.F.R. §§ 3.307, 
3.309 (2004).  Further, the veteran has not presented any 
competent medical evidence that causally links his basal cell 
carcinoma of the face and back to exposure to Agent Orange in 
service.  Combee v. Brown, 34 F. 3d 1039 (Fed Cir. 1994).  In 
short, there is simply no medical evidence of record 
supporting a causal connection between the veteran's exposure 
to herbicides during service and his basal cell carcinoma of 
the face and back.

Although the veteran asserts that his basal cell carcinoma is 
related to service, he is not competent to provide an opinion 
requiring medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The negative evidence of record is of 
greater probative value than the veteran's statements in 
support of his claim.  Accordingly, the Board finds that the 
competent evidence of record fails to establish that the 
veteran's basal cell carcinoma of the back and face is 
related to his active military service.  Thus, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for basal cell 
carcinoma of the back and face, to include as secondary to 
Agent Orange exposure.

3.  Entitlement to service connection for seborrheic 
dermatitis of the face, ears, and groin.

The veteran asserts that service connection is warranted for 
seborrheic dermatitis of the face, ears, and groin.  In this 
regard, the record reflects that the veteran has sought 
treatment for seborrheic dermatitis since December 1995.  
However, his service medical records do not reflect that he 
ever complained of, or was diagnosed with a skin condition.  
The first documented evidence of dermatitis of the perineum 
was in December 1995 and dermatitis of the face and ears was 
in March 1997, almost 30 years after the veteran's discharge 
from service.  The Board notes that such a lapse of time 
between service separation and the earliest documentation of 
a current disability is a factor for consideration in 
deciding a service connection claim and that the initial 
demonstration of current disability years after service is 
too remote from service to be reasonably related to service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Further, there is no competent clinical evidence of record 
that establishes that the veteran's current seborrheic 
dermatitis is etiologically related to any incident of 
service.  The Board observes that in May 2005, Dr. D. R. M. 
opined that the veteran's dermatitis was most likely related 
to the chemicals that he was exposed to in service.  However, 
the record does not reflect that Dr. D. R. M. reviewed the 
veteran's claims file prior to rendering her opinion or 
relied on anything other than a lay history provided to her 
by the veteran.  See, Grover v. West, 12 Vet. App. 109, 112 
(1999); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Therefore, the Board finds that such opinion is speculative 
and is not probative, competent medical evidence.  Thus, the 
Board finds that the evidence of record does not establish 
that the veteran is entitled to a grant of service connection 
on a non-presumptive direct incurrence basis for his current 
seborrheic dermatitis of the face, ears, and groin.

Also, as noted above, in order for a veteran to establish 
service connection for a disability that results from 
exposure to (herbicides) Agent Orange while serving in 
Vietnam, the disability must be one that is statutorily 
listed as a presumptive condition.  With respect to the 
veteran's claim for service connection as a residual of 
exposure to Agent Orange, the Board notes that the 
disabilities that have been positively associated with Agent 
Orange do not include dermatitis.  See 38 C.F.R. §§ 3.307, 
3.309 (2004).  Further, the veteran has not presented any 
competent medical evidence that causally links his current 
sebhorrheic dermatitis to exposure to Agent Orange in 
service.  Combee v. Brown, 34 F. 3d 1039 (Fed Cir. 1994).  In 
short, there is simply no medical evidence of record 
supporting a causal connection between the veteran's exposure 
to herbicides during service and his current dermatitis.

Although the veteran asserts that his dermatitis is related 
to service, he is not competent to provide an opinion 
requiring medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The negative evidence of record is of 
greater probative value than the veteran's statements in 
support of his claim.  Accordingly, the Board finds that the 
competent evidence of record fails to establish that the 
veteran's current seborrheic dermatitis is related to his 
active military service.  Thus, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for seborrheic dermatitis, of the 
face, ears, and groin, to include as secondary to Agent 
Orange exposure.


ORDER

1.  Entitlement to service connection for a  right testicle 
epididymal cyst, to include as secondary to Agent Orange 
exposure, is denied.

2.  Entitlement to service connection for basal cell 
carcinoma of the back and face, to include as secondary to 
Agent Orange exposure, is denied.

3.  Entitlement to service connection for seborrheic 
dermatitis of the face, ears, and groin, to include as 
secondary to Agent Orange exposure, is denied. 


	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


